Citation Nr: 0610960	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-16 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
peripheral neuropathy of the right lower extremity, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected 
peripheral neuropathy of the left lower extremity, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from September 1969 to April 
1971. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of October 2005.  This matter was 
originally on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Detroit, Michigan.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Prior to April 19, 2004, the medical evidence of record 
shows that the veteran's peripheral neuropathy of the lower 
extremities is wholly sensory and mild in severity.   

3.  Beginning April 19, 2004, the medical evidence of record 
shows that the veteran's peripheral neuropathy of the lower 
extremities is wholly sensory and moderate in severity.   


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 
percent for service-connected peripheral neuropathy of the 
right lower extremity have not been met or approximated prior 
to April 19, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 
4.124a, Diagnostic Code 8599-8521 (2005).

2.  The criteria for an increased rating of 20 percent for 
service-connected peripheral neuropathy of the right lower 
extremity have been approximated beginning April 19, 2004.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.124a, Diagnostic Code 
8599-8521 (2005).

3.  The criteria for an increased rating in excess of 10 
percent for service-connected peripheral neuropathy of the 
left lower extremity have not been met or approximated prior 
to April 19, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 
4.124a, Diagnostic Code 8599-8521 (2005).

4.  The criteria for an increased rating of 20 percent for 
service-connected peripheral neuropathy of the left lower 
extremity have been approximated beginning April 19, 2004.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.124a, Diagnostic Code 
8599-8521  (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in July 2003 and 
October 2005, the RO and the Appeals Management Center (AMC) 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claims, including 
which portion of the information and evidence necessary to 
substantiate the claims was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  The VCAA notices 
advised the veteran of what the evidence must show to 
establish entitlement to an increased disability rating. 

The Board acknowledges that the VCAA notices contained no 
specific request for the veteran to provide any evidence in 
the veteran's possession that pertained to the claims or 
something to the effect that the veteran give VA everything 
he had that pertained to his claims.  38 C.F.R. § 3.159(b)(1) 
(2005).  A complying notice, however, need not necessarily 
use the exact language of the regulation so long as that 
notice properly conveys to a claimant the essence of the 
regulation.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The RO and AMC asked the veteran for all the information and 
evidence necessary to substantiate his claims-that is, 
evidence of the type that should be considered by VA in 
assessing his claims.  A generalized request for any other 
evidence pertaining to the claims would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notices did 
not harm the veteran, and it would be legally proper to 
render a decision in the case without further notice under 
the regulation.  Id. 

Also during the course of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the effective date 
of an award.  In the instant appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
To the extent any concerns raised in Dingess/Hartman are 
present in the instant appeal, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(providing that where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  The Board's award of an increased 
rating for the service-connected bilateral leg disabilities 
from the date prescribed is dictated by VA law and 
regulations.  Generally, the effective date for an award of 
an increased rating is the date of the filing of the claim 
for increase, or the date entitlement arose (which means the 
date the disability increased in severity) whichever is 
later.  38 C.F.R. § 3.400(o)(1) (2005).  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  

In further regard to VA's duty to notify, the Board notes 
that the RO and AMC provided the veteran with a copy of the 
August 2003 rating decision, December 2003 Statement of the 
Case (SOC), May 2004 Supplemental Statement of the Case 
(SSOC), and December 2005 SSOC, which included a discussion 
of the facts of the claims, notification of the bases of the 
decisions, and a summary of the evidence used to reach the 
decisions.  The December 2003 SOC and December 2005 SSOC 
provided the veteran with notice of all the laws and 
regulations pertinent to his claims, including the law and 
implementing regulations of the VCAA.  The Board concludes 
that there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran a VA examination in July 2003.  The RO 
and AMC obtained VA treatment records dated through September 
2005 that included the report on a September 2004 VA 
neurology consult.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal that 
needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  In 
addition, the Board finds that the AMC complied with the 
Board's October 2005 Remand.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Accordingly, the Board will proceed with 
appellate review.     

An August 2002 rating decision shows service connection for 
peripheral neuropathy was initially established as part of 
the award of service connection for diabetes mellitus based 
on a finding of early peripheral neuropathy of the lower 
extremities secondary to diabetes mellitus on VA examination 
conducted in March 2002.  In an April 2003 rating decision, 
the RO awarded separate service connection for peripheral 
neuropathy and assigned each lower extremity a 10 percent 
rating under Diagnostic Code 8599-8521, effective from May 8, 
2001 pursuant to Liesegang v. Sec'y of Veterans Affairs, 312 
F.3d 1368 (Fed. Cir. 2002).  In May 2003, the veteran filed 
the instant claim for increased disability ratings.  The 10 
percent ratings have remained in effect.  

VA treatment records dated from May 2002 to July 2003 showed 
that the veteran complained of numbness and burning in his 
feet.  A July 2003 record showed that the veteran complained 
that at times he stumbled when he walked.  The veteran 
submitted statements from his brother and P.W. in which they 
noted that they had observed the veteran having difficulty 
with walking.  The July 2003 record further showed that the 
veteran was advised to discontinue his alcohol intake as 
alcohol had a negative effect on the numbness in his feet.  

The July 2003 VA examination report shows that the veteran 
complained that he developed numbness in his feet that had 
progressed to both of his legs.  He indicated that the 
strength in his legs was fair and that he was able to walk 
only half a block.  On neurological examination, the 
veteran's gait and station were normal.  The motor system 
examination revealed that all muscle groups exhibited normal 
strength.  Tone and coordination were intact.  Reflexes were 
symmetric.  Both plantars were flexor.  The sensory 
examination revealed decreased sensation to above the ankles 
bilaterally.  The examiner provided a diagnosis of mild 
peripheral neuropathy of the lower extremities secondary to 
diabetes.  

A VA podiatry consult report dated April 19, 2004 showed that 
the veteran presented with complaints of painful diabetic 
neuropathy.  The examiner noted, "S-W and vib absent and 
diminished respectively to ankle level."  The examiner 
provided a diagnosis of diabetes mellitus with severe 
diabetic neuropathy, but noted that the veteran would be 
referred for a neurology consult for an assessment of his 
neuropathy.  

The September 30, 2004 neurology consult report showed that 
the veteran reported that he experienced numbness in his feet 
that had progressively worsened.  He indicated that Neurontin 
had alleviated the numbness "somewhat."  He also complained 
of pain in his legs that sometimes felt like a "creepy and 
crawly" sensation that he experienced prior to bedtime, 
which interfered with him falling asleep.  He noted that he 
walked abnormally but he did not know why; when he fell or 
sat on the floor, he found it difficult to rise.  It was 
noted that the veteran was a moderately heavy drinker.  On 
neurological examination, the motor examination revealed no 
atrophy or weakness.  The veteran's gait was broad-based, and 
he was unable to tandem well; he walked as if on hot coals.  
He was able to walk on his heels, but not on his toes.  Knee 
jerks were 2+, right ankle jerk was 2-, and left ankle jerk 
was 1 or trace.  "Plantars" were down.  The sensory 
examination revealed stocking distribution hypalgesia, intact 
proprioception, and intact vibration.  The neurologist 
assessed that presumably, the veteran had a moderate degree 
of neuropathy secondary to both diabetes and alcoholism, but 
his complaints were greater than the signs.  The neurologist 
added that the veteran's gait seemed more related to 
cerebellar dysfunction than to neuropathy.  The neurologist 
also indicated that the veteran probably had "RLS" 
[restless legs syndrome].  
 
Thereafter, VA treatment records dated through September 2005 
showed that the veteran continued to complain of burning and 
numbness in his feet and that he continued to consume 
alcohol.  A January 2005 electromyograph consult report noted 
that the findings were consistent with a sensory-motor 
peripheral neuropathy of the left lower extremity, most 
likely due to diabetes.  An April 2005 record noted that the 
veteran's gait and station revealed no acute abnormality and 
that his stability, muscle strength, and tone of the lower 
extremities revealed no acute abnormality.  

Peripheral neuropathy is not specifically listed in the 
rating schedule; therefore, it is rated analogous to a 
disability in which not only the functions affected but 
anatomical localization and symptoms are closely related.  38 
C.F.R. § 4.20 (2005).  
The veteran's peripheral neuropathy of the lower extremities 
is rated by analogy to incomplete paralysis of the external 
popliteal nerve (common peroneal) under Diagnostic Code 8521.  
Under Diagnostic Code 8521, a 10 percent evaluation is 
prescribed for mild incomplete paralysis of the external 
popliteal nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8521 
(2005).  Moderate incomplete paralysis of the external 
popliteal nerve warrants a 20 percent evaluation, and severe 
incomplete paralysis of the external popliteal nerve warrants 
a 30 percent evaluation.  Id.  The term "incomplete 
paralysis," with this and other peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  Id.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  Id.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, the ratings are combined with application of the 
bilateral factor.  Id.  

Furthermore, neuritis, cranial or peripheral, characterized 
by loss of reflexes, muscle atrophy, sensory disturbances, 
and constant pain, at times excruciating, is to be rated at a 
maximum equal to severe, incomplete, paralysis.  38 C.F.R. 
§ 4.123 (2005).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
Id.  Neuralgia, cranial or peripheral, characterized usually 
by a dull and intermittent pain, is to be rated with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124 (2005).

The September 2004 VA neurologist assessed the severity of 
the veteran's peripheral neuropathy as moderate but 
acknowledged that it was secondary to both diabetes and 
alcoholism.  Unless symptoms of a service-connected 
disability can be separated from the symptoms of a 
nonservice-connected disability, the overall symptomatology 
must be attributed to the service-connected disability.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As the 
symptoms of the veteran's diabetic neuropathy have not been 
clinically separated from any symptoms that may be associated 
with any neuropathy the veteran is experiencing on account of 
his alcohol use, the Board has considered the overall 
symptomatology associated with the veteran's peripheral 
neuropathy in reaching its determination in this case.  The 
Board further notes that as between the September 2004 VA 
neurologist and the April 2004 VA podiatrist, the Board 
accords greater evidentiary weight to the former's assessment 
of the severity of the veteran's peripheral neuropathy as a 
neurologist has a greater level of medical expertise in the 
field of neurological diseases.  

The clinical findings show that the veteran's peripheral 
neuropathy of the lower extremities manifests sensory 
disturbances but absent organic changes like demonstrable 
weakness, muscle atrophy, or loss of reflexes.  Thus, as the 
involvement is wholly sensory described as moderate in 
severity, the veteran is entitled to assignment of the next 
higher rating of 20 percent, but not higher, under Diagnostic 
Code 8521.  The increased rating should be effective April 
19, 2004, the date entitlement arose (i.e., when the medical 
evidence showed an increase in severity).  38 C.F.R. 
§ 3.400(o)(1) (2005).  Where as prior to April 19, 2004, the 
medical evidence describes the peripheral neuropathy as mild 
in severity, the current rating of 10 percent is appropriate 
for that period.  

An increased rating may also be granted on an extraschedular 
basis when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).  The Board finds 
no evidence that the veteran's service-connected peripheral 
neuropathy of the lower extremities presented such an unusual 
or exceptional disability picture at any time so as to 
require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
objective medical evidence of record shows that 
manifestations of the veteran's service-connected bilateral 
leg disability do not result in a marked functional 
impairment in a way or to a degree other than that addressed 
by VA's Rating Schedule.  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2005).  Consequently, the Board concludes that 
referral of this case for consideration of an extraschedular 
rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

An increased rating in excess of 10 percent for service-
connected peripheral neuropathy of the right lower extremity 
prior to April 19, 2004 is denied.

An increased rating of 20 percent for service-connected 
peripheral neuropathy of the right lower extremity beginning 
April 19, 2004 is granted, subject to the law and regulations 
controlling the award of monetary benefits.

An increased rating in excess of 10 percent for service-
connected peripheral neuropathy of the left lower extremity 
prior to April 19, 2004 is denied.

An increased rating of 20 percent for service-connected 
peripheral neuropathy of the left lower extremity beginning 
April 19, 2004 is granted, subject to the law and regulations 
controlling the award of monetary benefits.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


